BISHOP, J.
It appears that on the 9th day of December, 1920, the defendant in error, G. E. Flanagan, recovered judgment against the Security Banking & Investment Company, H. L. Houghton, H. E. Trow-bridge, and F. .0. Sehumaker, jointly and severally, as trustees of the said Security Banking & Investment .Company, and individually in the sum of'$18,703.97, together with foreclosure of lien on certain property. On "appeal to the Court of Civil Appeals for the Second Supreme Judicial District (241 S. W. 702) this judgment was in all respects *742affirmed, and judgment also rendered against E. E. Cragin, W. W. Ely, and P. W. Talbot, sureties on tbe supersedeas bond filed in said district court by plaintiffs in error. On writ of error to tbe Supreme Court tbe judgments of tbe Court of Civil Appeals and tbe district court were reversed in so far as they foreclosed the lien ojj the property, but in all other respects were affirmed. In entering judgment in tbe Supreme Court (254 S. W. 761), through error, a recovery by defendant in error, G. E. Flanagan, was allowed against said Security Banking & Investment Company alone, and this motion is to correct judgment so that same may run against tbe other plaintiffs in error herein named, and also against said sureties on said supersedeas bond.
We recommend that said motion be granted and judgment corrected as prayed for.
CURETON, C. J.
Motion to correct judgment granted, and judgment corrected as recommended by tbe Commission of Appeals.